



COURT OF APPEAL
    FOR ONTARIO

CITATION: R. v. Duong, 2014 ONCA 375

DATE: 20140513

DOCKET: C56092

Goudge, Juriansz and Epstein JJ.A

BETWEEN

Her Majesty the Queen

Respondent

and

Hau Duong

Appellant

Gregory Lafontaine, for the appellant

Niall Gilks, for the respondent

Heard: November 29, 2013

On appeal from the convictions entered on March 16, 2012
    and the sentence imposed on October 9, 2012 by Justice J. Stephen ONeill of
    the Superior Court of Justice, sitting without a jury.

Epstein J.A.:

OVERVIEW

[1]

In April of 2010
    police discovered a marijuana grow operation and a large quantity of dry
    marijuana on the appellants cottage property.  The appellant was charged with possession
    of marijuana for the purpose of trafficking, producing marijuana, trafficking
    in marijuana, possession of a weapon for a purpose dangerous to the public
    peace, and unlawfully transporting a firearm in a careless manner.  After a
    three-day judge-alone trial, the appellant was convicted on all charges and sentenced
    to three years imprisonment.  The trial judge also made various ancillary
    orders including a 10-year weapons prohibition and forfeiture of 50% of the
    appellants cottage property.

[2]

The appellants
    conviction appeal is based on his submission that the trial judge erred in
    drawing an adverse inference from the appellants exercise of his right to
    silence and in finding his credibility adversely impacted by the lack of detail
    in certain parts of his evidence.

[3]

The appellant
    also seeks leave to appeal and if leave is granted, appeals that part of his
    sentence that ordered he forfeit 50% of his cottage property.  The appellant contends
    that the trial judge erred in his weighing of the factors set out in s. 19.1(3)
    of the
Controlled Drugs and Substances Act,
(the 
CDSA
) and imposed an order that is
    demonstrably unfit.  The appellant submits that the order should only apply to 33%
    of the property.

[4]

For the reasons
    that follow I would dismiss the conviction appeal.  I would grant leave to
    appeal sentence and dismiss the sentence appeal.

BACKGROUND FACTS

[5]

The evidence at
    trial spoke to two completely different versions of events relating to the marijuana
    and related grow operation materials that the police found on the appellants
    cottage property.

[6]

In his trial
    testimony the appellant described how two men, whose names he learned were Fred
    Williams and a man referred to only as Bruno, kidnapped him and held him captive
    for five days prior to his arrest.  According to the appellant, these two men
    were responsible for the drugs discovered on his property.

[7]

Williams, testified
    and gave a different account of his involvement  one in which he had nothing
    to do with the drugs or the grow operation.  Williams evidence was that the
    appellant approached him and asked him to falsely take responsibility for the
    drugs in return for a substantial cash payment.  Williams agreed to do this and,
    in accordance with the agreement, confessed to the police.  Williams told the
    court that he later recanted.  As a result the police charged him with fabricating
    evidence and obstructing justice.  Williams pleaded guilty to the charges and was
    sentenced to 90 days in jail.

The Appellants Trial Evidence Concerning the Kidnapping and
    Confinement

[8]

The appellant described,
    in detail, a harrowing five days immediately prior to his arrest during which
    Bruno and Williams held him captive.

[9]

His ordeal
    started on October 9, 2010.  He was alone at his cottage property when two men,
    brandishing a gun and a knife, suddenly appeared. The men assaulted him and
    tied him to a wall inside his cottage. The men got hold of the appellants gun
    and ammunition and threatened harm to him and his family if he did not do as
    they directed.

[10]

According to the
    appellant, Williams and Bruno told him he could not call the police, must do
    what he was told and must not try to escape or say anything to anyone.  They
    said they knew the details of his information.

[11]

The two men then
    forced the appellant to drive them in his truck to a farm in Sutton where they
    blindfolded him and put him in the back seat of the truck.  Later the men drove
    to a warehouse where they left the appellant in the truck for at least six
    hours. The two men returned the next morning and drove to a restaurant where
    they removed the appellants blindfold.  Williams went into the restaurant for
    about a half hour while Bruno remained in the truck with the appellant.
    Williams returned and the men drove back to the cottage at which point the two
    men sent the appellant to stay in a trailer the appellant had on the property.

[12]

The next evening,
    the evening of October 10, the appellant drove the men to Barrie on their
    instruction.  The men met with some other people and then all three returned to
    the cottage.

[13]

On October 11, Williams,
    Bruno and the appellant drove to Orillia.  They returned to the cottage later
    in the day.

[14]

The appellant and
    his captors remained on the property on October 12.  The appellant, at the
    direction of the men, went into the bush and cut firewood.

[15]

Early the next
    morning, October 13, again in response to the order of the two men, the
    appellant loaded the wood into his truck.  The appellant was driving his truck
    loaded with wood along the driveway back to the cottage when he encountered the
    police and was arrested.

The Arrest

[16]

On the morning of
    October 13, 2010, Officer Ronald Marshall and Officer Roch Perreault drove up
    the driveway of the appellants cottage property to execute a search warrant the
    police had obtained based on information that four men of Asian descent had
    been seen unloading marijuana from canoes on the river into a container on the
    appellants property.  The police met the appellant driving his truck and
    pulling a trailer.

[17]

Officer Marshall
    got out of his car and spoke to the appellant who identified himself and admitted
    owning the property. Officer Marshall immediately placed the appellant under
    arrest for cultivating marijuana.

[18]

The appellants
    pick-up truck had a locked cap on the back.  The officers unlocked the cap and
    discovered two large dogs and a gun case that contained a Browning rifle with
    no trigger lock on it and a magazine loaded with live ammunition.  The trailer
    was filled with firewood with a net strung across the top.  Beneath the firewood
    the police discovered a false bottom under which they found eleven large
    plastic bags of dry marijuana.

[19]

The officers
    searched the property and discovered potting soil, fertilizer, a drying rack
    and more dried marijuana in various other locations.  The police seized thirty-one
    bags of marijuana totalling approximately 700 pounds.

The Statement

[20]

Later that day the
    appellant provided a video-recorded statement to Officer Ralph Betts.  The
    appellant admitted that the drugs were his and that no one else was involved.  He
    provided details about his marijuana grow operation, including start-up costs
    and anticipated revenue.  The appellant also described where he had obtained
    the fertilizer and the seedlings. He drew a map of the property indicating
    where he had planted the marijuana.


The Appellants Trial Testimony

[21]

At trial, the
    appellant recounted the circumstances of being kidnapped and held captive.  He
    said that when the police arrived and arrested him the two men disappeared. 
    The appellant testified that Williams and Bruno had arrived in canoes and that
    they must have placed the marijuana and related equipment around the property. 
    He testified that did not know that there was a loaded rifle in his truck.

[22]

The appellant
    gave evidence that, upon arrest, he did not tell the police about the two men
    as he thought they were close by.  He then falsely confessed to the crimes as instructed
    by the two men.  He was under extreme stress and he feared for his family, life
    and property.

[23]

He said that once
    released on bail he contacted Williams whose telephone number he knew from
    having heard it while in captivity.  Williams eventually agreed to meet with
    him.  At the meeting, he told Williams to surrender to the police and confess or
    he (the appellant) would report Williams involvement with the drug operation
    to the police himself.

[24]

The appellant
    testified that he had nothing to do with any of the drugs or related grow
    operation equipment found on his property.

Williams Evidence Regarding the Fabrication of Evidence and
    Attempt to Obstruct Justice

[25]

In his trial testimony
    Williams detailed how he had agreed to accept a payment of money in return for
    taking responsibility for the drugs.

[26]

He testified that
    a friend, Harold Pinnance, introduced him to the appellant. The two men first
    met on February 8, 2011.  After several meetings, Williams agreed to accept
    money in exchange for pleading guilty to the drug offences but not the weapons
    offences. In March 2011, Williams went to the appellants cottage property with
    Pinnance and someone named Simon.  The visit was so Williams would be familiar
    with the property for the purpose of his confession.   Williams also met with a
    lawyer and prepared a written confession.

[27]

Officer Marshall testified
    that on April 5, 2011, he received a call from a woman claiming to be from someone
    at a law office indicating that a man wanted to meet with him. Williams went to
    the police station, met with Officer Marshall and provided a written statement
    in which he claimed responsibility for the drugs found on the appellants
    property. Officer Marshall arrested Williams on charges of cultivation and conspiracy
    to export marijuana and placed him in a cell.

[28]

Later that day,
    during a follow-up interview with Officer Betts, Williams asked for the
    audio/video recording to be turned off and had a conversation with Officer
    Betts. As a result of the conversation Williams was charged with obstructing
    justice and fabricating evidence.  Williams pleaded guilty to those offences
    and served the sentence imposed of 90 days in jail.

[29]

Williams
    testified that he had nothing to do with the drugs.

REASONS FOR JUDGMENT

The Conviction Appeal

[30]

At the outset of
    his analysis, the trial judge set out factors that he took into account in
    assessing the credibility of the two main witnesses - the appellant and
    Williams.

[31]

In para. 82, the
    trial judge identified a number of points that caused him to question the
    appellants version of events:

1.  The [appellant] stated that he was threatened with
    his own rifle and the ammunition that he had stored in the cabinet in the house
    trailer. But he had already been approached earlier by two people one carrying
    a knife and one holding a gun. Yet he testified that he was not threatened
    until the rifle was retrieved and the ammunition was located in the house
    trailer cabinet.

2.  The [appellant] drove his truck with the other two
    men to Sutton. He was taken to a large warehouse and blindfolded and he
    remained in the truck for 6 hours. The [appellant] offered no evidence as to
    whether anything was taken in the truck to the warehouse or whether any
    materials were taken from the warehouse and returned to the truck. The
    [appellant] was alone in the truck and blindfolded for 6 hours. He testified
    that he was tied in the truck but he gave no evidence as to what efforts, if
    any, he made to escape during the 6 hour period.

3.  On the second evening, at approximately 8:00 to
    9:00 p.m. the [appellant] drove the two men to Barrie and down a road that
    travelled toward Angus. The [appellant] did not testify that he was blindfolded
    or tied on this trip. He testified that the two men went to another place to
    see other people and that they talked. He offered no information as to what
    efforts, if any, he utilized to escape or to seek help.

4.  On the following morning, the [appellant]
    testified that he and the two men drove to Orillia, returning in the afternoon.
    But he did not offer or explain what happened in Orillia, where in Orillia the
    two men went to, and what they did when they arrived there.

5.  The [appellant] testified that just as the police
    arrived on the morning of October 13th the two men disappeared. The [appellant]
    in no way indicated to the police that he had been a captive for four days nor
    did he seek to explain to them, when he was placed under arrest, that the
    responsibility for the marihuana operation rested with two men who had been on
    his property for 5 days and who had just left. The [appellant] did not explain
    or offer to the court where the men went to when the police arrived.

6.  The cap of the truck had windows but the
    [appellant] testified that he did not see his rifle in the back of the truck, under
    the cap.

7.  The [appellant] testified that he was under great
    stress and fear when he gave his police statement on the day that he was
    arrested. Yet in his police statement, he was able to provide considerable
    detail with respect to the grow operation including drawing a sketch of where
    the marihuana plants were growing, the number of plants that he grew, the
    amount of his start-up costs, the fact that he purchased potting soil and
    fertilizer at Canadian Tire and the fact that he could see the plants from a
    location in his cottage.

8.  The [appellant] conceded that he was at liberty to
    telephone family and friends when he was a captive and that he was able to
    speak in Cantonese. Yet despite this freedom he asked no family member or
    friend to assist him in his predicament or to contact the police.

9.  The [appellant] testified that an appointment was
    initially made with Mr. Williams on January 12, 2011 but that Mr. Williams did
    not show up. The appellant offered no details as to where the meeting was to take
    place, or the details with respect to the planned meeting.

10. The [appellant] testified that he gave an
    ultimatum to Mr. Williams in Chatham. But he didn't explain why he travelled
    for more than 5 hours to deliver the ultimatum when he could have delivered the
    ultimatum to Mr. Williams when he spoke to him on the phone on February 6,
    2011. Nor did he explain why Mr. Williams, who he acknowledged he still feared
    to a certain extent, would so readily turn himself in to the police when he had
    not done so between October of 2010 and February 2011. If Bruno and Mr.
    Williams had physically assaulted, threatened and forcibly confined [the
    appellant], as he testified, over a period of 5 days, why would Mr. Williams so
    readily, and without further threats or actions agree at the meeting in Chatham
    to turn himself in to the police.

11. The [appellant] testified that Mr. Williams
    delayed turning himself in because he couldn't find a lawyer and that he needed
    the name of [the appellants] lawyer. Yet the information before the court
    confirms that Mr. Williams met with another lawyer and made necessary
    arrangements to prepare the statutory declaration through that lawyers office.

12. [The appellant] testified that some of the ply
    wood was freshly cut and that he noticed this on the trailer, yet in the
    picture placed before the court he was unable to point out any signs of newly
    cut plywood.

13. Why would the [appellant] locate a shipping
    container on his property when solar panels could be mounted to a shed, his
    cottage roof or to a mounting pole?

14. [The appellant] detailed the movements of Bruno
    and Mr. Williams between October 9th and October 13th, but he did not explain
    how, or when, in this time frame, the two men harvested, transported and set
    out the plants for drying.

15. [The appellant] did not explain why he only
    expected Mr. Williams and not Bruno to plead guilty and he did not mention
    Bruno to the police when he was arrested a second time in October of 2011.

[32]

The trial judge also
    noted that, once the appellant was free of the control of Williams and Bruno,
    rather than going to the police, he met personally with Williams.

[33]

The trial judge then
    turned to problems with Williams evidence.  Under cross-examination, Williams
    admitted to certain errors in his earlier statements to the police. Williams confirmed
    that he had misstated the amount of money he was to be paid to take
    responsibility for the drug operation, and the amount of money the appellant
    provided him for expenses. Williams also expressed confusion about certain
    matters such as the location of the lawyer's office. The trial judge identified
    these problems as minor inconsistencies, many of which Williams clarified,
    and concluded that they did not seriously damage Williams' credibility.

[34]

The trial judge found
    that no evidence, other than the appellant's testimony, connected Williams to
    the appellants property or the marijuana grow operation.  Rather, the
    evidence, viewed in its totality, was consistent with the appellants owning
    and controlling his property and cultivating marijuana in the locations on the
    property that he had sketched out for the police in the course of his
    confession.

[35]

The trial judge returned
    to the appellants evidence about the kidnapping and captivity, and found that:

[i]t strains credulity to suggest that [the appellant] would
    not have attempted to seek help, escape, call for help or immediately or
    thereafter spoken to the police to advise them of the role played by Bruno and
    Mr. Williams in the grow operation. Accordingly, I am unable to accept [the
    appellants] evidence and I discount most of it, except the statement which he
    gave to Officer Betts on October 13th, 2010.

[36]

Having rejected
    the appellants evidence, the trial judge held that it did not raise a
    reasonable doubt.  He then concluded, on the basis of the prosecution evidence
    that, in relation to the drug charges, the Crown had proved the appellants
    guilt beyond a reasonable doubt.

[37]

Turning to the
    firearms offences, the trial judge noted that the appellant owned a Firearms
    Possession and Acquisition Licence and a Firearm Registration Certificate for
    the Browning rifle found under the truck cap.

[38]

The appellant was
    found in possession of a Browning rifle and a magazine containing live
    ammunition. There was no trigger lock on the rifle and the gun case within
    which the rifle was located was not locked.

[39]

The trial judge
    therefore concluded that the Crown had proven the offence of unlawfully transporting
    a firearm in a careless manner beyond a reasonable doubt.

[40]

In relation to
    count 5, the trial judge further concluded that the appellant had the Browning
    rifle in his possession for a purpose dangerous to the public peace. The
    appellant had been convicted of the drug charges. The loaded Browning rifle was
    under the truck cap in the vicinity of hidden marijuana in the trailers
    compartment. The appellant was involved in illegal drug activity. There was no
    evidence that supported any innocent explanation for the possession of the
    loaded Browning rifle.  As the trial judge found at para. 95 of this reasons,
    it was therefore reasonable to conclude that the appellant would require a
    loaded firearm readily available to defend himself in the context of this
    illegal and potentially highly dangerous activity.

[41]

The trial judge
    therefore convicted the appellant of possession of a weapon for a purpose
    dangerous to the public peace.

The Sentence Appeal

[42]

In the sentencing
    hearing the Crown sought forfeiture of 100% of the cottage property pursuant to
    s. 16(1)(b) of the
CDSA
. The defence did not resist the order
    itself.  Rather, the defence argued that only 33% of the property should be
    subject to forfeiture.

[43]

The trial judge
    considered the factors in s. 19.1(3) of the
CDSA
.  The appellant purchased the rural property in 2007 for
    $70,000 and had started to build a cottage on it.  The cottage was only
    partially finished and had no hydro.  But for the partially-built cottage, all
    that was on the property was a steel shipping container, a house trailer where
    the appellant resided while on the property, and a wooden shed.

[44]

The trial judge referred
    to sections 16 and 19.1 of the
CDSA
and
R. v. Craig
, 2009 SCC 23, 1S.C.R. 762 and
R. v. Baldasaro
2009 ONCA 676, 265 O.A.C. 75 for the principles applicable to forfeiture
    applications affecting real property, including the nature and gravity of the
    offence, the circumstances surrounding the commission of the offence, and the
    offenders criminal record.

[45]

The trial judge
    concluded that a forfeiture order of 50% was appropriate in the light of circumstances
    that included that the appellant had no previous criminal record, the cottage
    and trailer had not been altered for the criminal enterprise and the
    construction of the partially-completed cottage had increased the value of the
    property.

ISSUES

[46]

The appellant
    raises the following issues in his conviction appeal.  In assessing the
    appellants credibility:

1.

The trial judge
    erred by drawing an adverse inference from the appellants exercise of his
    right to silence at the time of his arrest.

2.

The trial judge
    erred by drawing adverse inferences based on a lack of detail in parts of his
    evidence.

[47]

In his sentence
    appeal the appellant submits that the trial judge erred in concluding that
    there should be a forfeiture order in relation to 50% of the cottage property.
    The appellant submits that forfeiture should have been limited to 33% of the
    property.

ANALYSIS

Issue 1  In assessing the appellants credibility did the
    trial judge err by drawing an adverse inference from the appellants exercise
    of his right to silence?

[48]

The appellant
    contends that the trial judge erred by drawing an adverse inference against his
    credibility based on his silence at the time he was arrested. In support of
    this argument, the appellant highlights point 5 listed in para. 82 of the trial
    judges reasons, reproduced above. For convenience, I set it out again:

The [appellant] testified that just as the police arrived on
    the morning of October 13th the two men disappeared. The [appellant] in no way
    indicated to the police that he had been a captive for four days nor did he
    seek to explain to them, when he was placed under arrest, that the
    responsibility for the marihuana operation rested with two men who had been on
    his property for 5 days and who had just left. The [appellant] did not explain
    or offer to the court where the men went to when the police arrived.

[49]

The appellant argues
    that in this passage the trial judge relied on the appellants right to silence
    as a basis for finding him not credible and that, in doing so, he erred.

Principles

[50]

The common law principle
    against self-incrimination has been constitutionally enshrined as a principle
    of fundamental justice through s. 7 of the
Charter
.  The unifying
    theme of the principle against self-incrimination, as Abella J. described it
    in
R. v. Turcotte
, 2005 SCC 50, S.C.R. 519, at para. 43, quoting from
    McLachlin J. in
R. v. Hebert
, [1990] 2 S.C.R. 151, at p. 164, is the
    idea that a person in the power of the state in the course of the criminal
    process has the right to choose whether to speak to the police or remain silent.
    Individuals are under no obligation to assist the police. To allow evidence of
    an accuseds exercise of  his or her constitutional right to silence as
    evidence of guilt would render the right meaningless  a snare and a
    delusion, to use the evocative language of Cory J. in
R. v. Chambers
,
    [1990] 2 S.C.R. 1293, at p. 1316.

[51]

In
R. v. Osmar
,
    2007 ONCA 50, 84 O.R. (3d) 321, at paras. 39-41, Rosenberg J.A. concluded that
    McLachlin J.s definitive language in
R. v. Hebert
(1990), 57 C.C.C.
    (3d) 1 still governed post-
Turcotte
and that, accordingly, the constitutional
    right to silence is only engaged upon detention.

[52]

It is clear that
    the appellants detention started when the police blocked his truck in his
    driveway and immediately arrested him.  It follows that the appellants
    constitutional right to silence was engaged throughout his interaction with the
    police.

[53]

The appellant
    submits that it is clear from the passage set out above that the trial judge
    rejected his trial testimony in part because of his silence at the time of
    arrest.

[54]

I agree. It was
    open to the trial judge to reject the appellant's explanation given at trial
    because it was not believable and to use that finding in assessing his credibility.
    However, here the trial judge used the appellant's silence when he was first
    arrested as one basis for finding him incredible and ultimately rejecting his
    testimony.  This, he was not entitled to do.

[55]

The appellant had
    a constitutional right to remain silent. The use of his silence at the time of
    his arrest as a basis upon which to reject his trial testimony is offensive to
    the fundamental right to silence. It can only be characterized as a serious
    error in law.  See:
R. v. Ricketts,
2010 ONCA 820, at para. 7.

[56]

But for my view
    concerning the application of the
curative proviso
, set out below, I
    would give effect to this ground of appeal.

Issue 2 - Did the trial judge err by drawing adverse
    inferences in relation to the appellants credibility based on a lack of detail
    in parts of his testimony?

[57]

The appellant submits
    that the trial judge erred by finding the appellant incredible by reason of his
    failure to offer or explain details with respect to points. 2, 3, 4, 9, 10 14
    and 15 listed in para. 82 of the trial judges reasons, set out above.

[58]

In

R.

v.

R.C.
, 2008 ONCA 98, 77 W.C.B. (2d)
    696, at para. 9,

this

court

held

that

the

absence

of

detail

in

an

accuseds

evidence

does not

warrant

the

rejection

of that

evidence

as

incredible, saying:

We

have

reviewed

the

evidence

of

the

appellant.

He

answered

the

questions
    that

were

put

to

him.

His

failure to

offer

detail not

sought by

the

questions

asked
canno
t

provid
e

a

reasonabl
e

basi
s

fo
r

disbelievin
g

th
e

appellant
s

evidence
.

Counsel
examining

the

appellant in-chief

may

have

chosen,

for

tactical

reasons,

to

avoid detail,

leaving

it

to

the

cross-examiner

to

extract

details.

Whatever

the

merits

of

that tactic,

it

cannot

be

used

as

a

ground

for

disbelieving

the

evidence

of

the

appellant who simply

answered

the

questions

put

to

him

by
    his

counsel.

[59]

I agree with the
    respondent that of the seven impugned findings, only three, the first half of
    point 2, point 9, and part of point 10, demonstrate that the trial judge
    erroneously disbelieved the appellant due to his failure to provide details in
    certain parts of his evidence.

[60]

The remaining
    factors speak to something quite different - broad gaps in the appellants evidence.
    I summarize these evidentiary gaps to illustrate my point:

1.

In the last half
    of point 2 and in point 3, the trial judge drew a negative credibility finding
    on the basis that the appellant did not testify as to having taken any efforts
    to escape or draw attention to his situation during the long periods of time
    when he was travelling with the two men.

2.

In point 4 the
    trial judge addressed a similar type of gap in the appellants evidence  a
    period of time during which the appellant was driving around with the two men.

In
    these points the trial judge expresses concern with the gaps in the appellants
    evidence regarding any opportunities he had to consider escape or at least to
    draw attention to his plight.

3.

In point 10, the
    trial judge pointed out that the appellant failed to explain why he felt it
    necessary to meet with Williams in person when he had, just two days earlier,
    dealt with him over the telephone.

4.

In point 14, the
    trial judge considered the appellants failure to explain how the two men
    performed all the tasks necessary to set up the grow operation on his property.

5.

In point 15, the
    trial judge took into account the appellants failure to explain why he insisted
    that Williams turn himself in and not Bruno.

In
    these points the trial judge is expressing concern about other types of gaps,
    in which common sense requires an explanation be provided.

[61]

There is a
    distinction between a version of events in which details have not been provided
    and a version of events in which there are gaps that, pursuant to common sense require
    an explanation.  Here, this distinction is particularly significant given the
    nature of the appellants version of events. An assessment of the veracity of
    such an unusual scenario necessarily requires thoughtful consideration of issues
    such as any opportunity the appellant may have had to escape or at least to attempt
    to escape and other details that would assist in lending credence to his version
    of events.  In my view, the gaps in the appellants evidence legitimately
    contributed to the trial judges conclusion that the appellants version of
    events simply did not accord with human experience and common sense.

[62]

The Crown fairly
    concedes that the trial judge erred in taking two factors into account in
    concluding that the appellant was not to be believed.  These are: 1) failing to
    provide details about a meeting with Williams on January 12, where Williams did
    not show up (point 9) and, 2) failing to explain why Williams would suddenly
    decide to turn himself in after the appellants ultimatum (part of point 10).

[63]

For the foregoing
    reasons, I see nothing wrong in the trial judges reliance on any of the points
    in para. 23 listed above other than those set out in the first half of point 2,
    point 9 and part of point 10.

The
Curative Proviso

[64]

The Crown submits
    that notwithstanding these errors, and even if the trial judge erred in relying
    on the appellants right to silence in disbelieving his trial testimony, the
curative
    proviso
should be applied because of the overwhelming nature of the case.
    The Crown submits that on this evidence, a reasonable trier of fact, acting
    judicially, could only have convicted the appellant.

[65]

I agree, as I am
    satisfied that the high standard for the engagement of s. 686(1)(b)(iii) of the
Criminal Code
has been met. In my view, on the strength of the Crowns
    unchallenged evidence, even if the trial judge had not erred in the ways I have
    identified, there is no reasonable possibility that the verdict would have been
    different:
R. v. Bevan
, [1993] 2 S.C.R. 599 at 616-618; and
R. v.
    Merz
(2000), 46 O.R. (3d) 161 (C.A.) at 178-180.

[66]

Under s.
    686(1)(a) of the
Code
, an appeal against a conviction may be allowed
    only in the event of an error of law, an unreasonable verdict, or a miscarriage
    of justice. In this case, the trial judges reliance on the appellants right
    to silence is an error of law that falls within s. 686(1)(
a
)(ii).
    However, it still falls to this Court to determine whether the convictions can
    be upheld despite the existence of such an error, with resort to s. 686(1)(b)(iii)
    of the
Code
. Under this provision, a conviction can be upheld provided that
    the error has not resulted in a substantial wrong or a miscarriage of justice.

[67]

The Crown
    bears the burden of satisfying the court that the conviction should stand
    notwithstanding the error. To do so, it must establish that the error of law
    falls into one of two categories. The first is errors harmless on their face or
    in their effect.
In
    the second category are serious errors that would otherwise justify a new trial
    or an acquittal, but for the fact that the evidence against the accused was so
    overwhelming that any other verdict would have been impossible to obtain:
R.
    v. Khan
, [2001] 3 S.C.R. 823;
R. v.

Trochym
, 2007 SCC 6,
    [2007] 1 S.C.R. 239.

[68]

The
    ability to uphold a conviction in the face of a serious error at trial was
    expressed by Sopinka J. in
R. v.

S. (P.L.)
[1991] 1 S.C.R. 909,
    at p. 916 where he wrote that depriving the accused of a proper trial is
    justified on the ground that the deprivation is minimal when the invariable
    result would be another conviction. Also see:
Khan
, at para. 31.

[69]

This
    court, in
Ricketts
, at para. 7, held that a
    breach of the common law right to silence is a serious error of law. In my
    view, the same must be said of a breach of the right to silence protected by s.
    7 of the
Charter
.  As serious as a
Charter
breach is, t
he task of
    an appellate court remains the same  to determine whether there is any
    reasonable possibility that the verdict would
have
    been different had the error at issue not been made. (
Bevan
,
para.
    42).  If the answer to that question is no, the
curative proviso
remains
    available:
R. v. E.B
, 2011 ONCA 194, 269 C.C.C. (3d) 227, at paras.
    79-83;
R. v. Boughner
(2002), 159 O.A.C. 316, at paras. 30-31.

[70]

The
evidence against the
    appellant is powerful. I refer to the
substantial body of evidence that connected the appellant to
    the marijuana grow operation, including: (1) He owned the property; (2) When
    the police encountered him the appellant was driving a truck carrying a
    concealed loaded weapon and dry marijuana; (3) The police discovered various
    components of a marijuana grow operation on the appellants property, including
    a shed  that contained harvesting tools, a pesticide sprayer and hip waders and
    a drying rack that held marijuana detritus; (4) In his statement to the police,
    the appellant accurately described the places where the police actually found the
    stashes of substantial quantities of dry marijuana.

[71]

In addition to this
    very strong circumstantial evidence, the factors recited in paragraph 23 above
    provide a powerful evidentiary basis for the trial judges disbelief of the
    appellant, even excluding those on which he ought not to have relied. By way of
    example only, the appellant conceded that during the time he was held captive he
    was free to telephone family and friends and was able to speak in Cantonese to
    them. Yet the appellant did not ask for help.

[72]

Having regard to
    the strength of the Crown's case and the obvious weaknesses in the appellant's
    exculpatory evidence, I
see no realistic prospect that the trial judges decision
    would have been different had he not made the errors identified above.

[73]

Consequently, I
    would apply the
curative proviso
and
dismiss the conviction appeal.

The Sentence Appeal

[74]

The appellant
    submits that the trial judge gave insufficient weight to the factors set out in
    s. 19.1(3) of the
CDSA
.  Relying on
R. v. Van Bemmel
(2010),
    253 C.C.C. (3d) 284 (Ont. C.A.),

the appellant argues that the trial
    judge erred in ordering forfeiture of 50% of the cottage property.  In support
    of his argument, the appellant points to several facts that were also before
    the trial judge. The offences are not serious. The grow operation was not
    sophisticated. The property had not been altered to accommodate the criminal
    activity.  The appellant took no steps to conceal detection. There was no risk
    to public safety.  The appellant had no previous involvement with the criminal
    justice system.

[75]

I would not give
    effect to this argument.

[76]

Unlike in
Van
    Bemmel,
in which the appellant lived and worked on a farm that he had owned
    for decades, the appellants property cannot be said to have any of the
    characteristics that would support the conclusion that a portion should be
    protected from forfeiture.  The property in issue is not residential.  There is
    no evidence that the appellant or his family ever resided there.  It had been
    recently purchased.  There was no mortgage against it.  There is no evidence
    that it was put to any use other than for growing marijuana.  There was
    evidence of concealment.

[77]

I would therefore
    not interfere with the exercise of the trial judges discretion to order
    forfeiture of 50% of the property.

DISPOSITION

[78]

For these reasons
    I would dismiss the conviction appeal.  I would grant leave to appeal the
    forfeiture order and dismiss the appeal as to that portion of the sentence.

Released: May 13, 2014 (S.T.G.)

Gloria
    Epstein J.A.

I
    agree S.T. Goudge J.A.

I
    agree R.G. Juriansz J.A.


